
	

113 HR 1659 IH: Federal Buildings Energy Savings Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1659
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Welch (for
			 himself and Mr. Gardner) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for utilizing energy savings performance
		  contracts and utility energy service contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Buildings Energy Savings Act
			 of 2013.
		2.Utilizing energy
			 savings performance contracts and utility energy service contracts
			(a)Implementation
			 of energy management requirementsSection 543(f)(10) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(f)(10)) is amended—
				(1)in subparagraph
			 (B)(i), by striking To carry and inserting To the extent
			 consistent with subparagraph (C), to carry;
				(2)in subparagraph (B)(ii), by striking
			 A Federal and inserting To the extent consistent with
			 subparagraph (C), a Federal; and
				(3)by amending
			 subparagraph (C) to read as follows:
					
						(C)Implementation
							(i)General
				ruleExcept as provided in
				clause (i) or (ii) of this subparagraph, each Federal agency shall implement
				the requirements under this subsection through private financing described in
				subparagraph (B)(i)(II).
							(ii)ExceptionA Federal agency may implement the
				requirements under this subsection using appropriated funds described in
				subparagraph (B)(i)(I) if implementation pursuant to clause (i) of this
				subparagraph conflicts with the primary mission of the agency or facility, or
				if greater cost savings can be generated under a different program. A Federal
				agency shall provide a written justification for any decision to implement such
				requirements under this clause, including an analysis of the impact of such
				decision on the taxpayer.
							(iii)Federal
				administrative costsA
				Federal agency may implement the requirements under this subsection using
				appropriated funds described in subparagraph (B)(i)(I) to the extent necessary
				to cover Federal administrative costs with respect to implementation pursuant
				to clause (i) of this
				subparagraph.
							.
				(b)Termination
			 clausesSection 801(b)(2) of
			 the National Energy Conservation Policy Act (42 U.S.C. 8287(b)(2)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (B);
				(2)by striking the
			 period at the end of subparagraph (C)(iv) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)require each agency to include in contracts
				appropriate termination clauses for facilities that will or may close before
				the end of the term of the
				contract.
						.
				(c)ESPCs for
			 electric vehicles and fueling infrastructureSection 804 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c) is amended—
				(1)by striking
			 or at the end of subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)a measure to support the use of electric
				vehicles or the fueling or charging infrastructure necessary for electric
				vehicles.
						.
				(d)UESCs for
			 Electric Vehicles and Fueling InfrastructureSection 546 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8256) is amended in subsection (c)(1) by
			 inserting , including measures taken to finance the acquisition or use
			 of electric-powered vehicles or their fueling infrastructure, after
			 demand.
			
